Fi|| in this information to identify your case:

Debtor1 Gregory Allen Blea

Firsl Name

lsabel E B|ea

First Name

Middle Name Last Name

Debtor 2

(Spouse ifl filing) Last Name

Midd|e Name

D|STR|CT OF NEW MEX|CO

United States Bankruptcy Court for the:

 

Case number
(if known)

 

[| Check if this is an
amended filing

 

 

 

Official Form 108
Statement of lntention for lndividuals Fi|ing Under Chapter 7 12/15

\

lf you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

|f two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation. Both debtors must
sign and date the form.

Be as complete and accurate as possib|e. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Cre_ditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Officia| Form 106D), fill in the

information below.
ldentify the creditor and the property that is collateral Did you claim the property

What do you intend to do with the property that
as exempt on Schedule C?

secures a debt?

 

 

 

 

CreditOr'S Kirt|and Federa| Credit Union l:| Surrender the property. l No
name: |] Retain the property and redeem it.

_ _ |:l Retain the property and enter into a l:l Yes
Descrlptlon Of 2011 Ford F-150 150000 miles Reaffirmation Agreement.
Property - Retain the property and [exp|ain]:
securing debt: Retain & pay
CredifOr`S Mid|and Mortgage Company I:| Surrender the property. m NO
name: I:l Retain the property and redeem it.

_ _ l:l Retain the property and enter into a - Yes
DeSC"pflOn Of 8214 Krim Dr. NE Albuquerque, Reaffirmat/'on Agreement.
property NM 87109 Berna|il|o County - Retain the property and [exp|ain]:
securing debt: Retain & pay
Creditor'$ Mr. Cooper Bankruptcy Notices l Surrender the propeny_ l No
namet l:l Retain the property and redeem it.

[l Yes

DeSCfipinn Of 7401 Frank P|. NE Albuquerque,
property NM 87109 Bernalil|o County

Off`lcia| Form 108

Software Copyright (c) 1996»2019 Besl Case, LLC - www.bestcase com

l:l Retain the property and enter into a
Reaffirmation Agreement.

|:l Retain the property and [exp|ain]:

Statement of |ntention for lndividuals Fi|ing Under Chapter 7

page 1

Besl Case Bankruplcy

Case 19-10520-]7 Doc 6 Filed 03/11/19 Entered 03/11/19 13:09:22 Page 1 of 2

Debtor 1 Gregory Allen B|ea
Debtor 2 lsabel E B|ea

securing debt:

Case number (rrknown)

 

 

-List Your Unexpired Persona| Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

[:l No
|:l Yes
L__l No
l:l Yes
|:l No
I:l Yes
l:l No
|:l Yes
l:l No
El Yes
|:l No
l:l Yes
lIl No

|:l Yes

 

Under penalty of perjury, | declare that l have indicated my intention about any property of my estate that secures a debt and any personal
property that is ubject to an unexpired lease.

 

Greg

Date 03 " 07*¢10/9

  
 

llen B|ea
Signature of Debtor 1

B»@~r x t..QDCL.Ltr‘-Lf § - ,\,,.- 10 dL/
lsabel E B|ea
Signature of Debtor 2

Date G:?)~ 0__' " o/)C)lq

 

 

Offlcial Form 108

Statement of intention for lndividuals Fi|ing Under Chapter 7 page 2

Software Copyrighl (c) 1996~2019 Besl Case, LLC - www beslcase com Besl Case Bankruptcy

Case 19-10520-]7 Doc 6 Filed 03/11/19 Entered 03/11/19 13:09:22 Page 2 of 2

